  Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.1 Page 1 of 44




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

MARY A. DOUGLASS,                                 )     Case No.
                                                  )
         Plaintiff,                               )
                                                  )
vs.                                               )     COMPLAINT FOR
                                                  )     DAMAGES
COOK INCORPORATED;                                )     DEMAND FOR A
COOK MEDICAL, LLC. and WILLIAM                          JURY TRIAL
COOK EUROPE, APS,
                                                  )
                                                   )
                                                   )
         Defendants,                               )

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY
                             TRIAL

         COMES NOW Plaintiff MARY A. DOUGLASS, by and through her

      undersigned attorney, and files this, Complaint for Damages and Demand for

      Jury Trial, against Defendants COOK INCORPORATED, COOK MEDICAL

      LLC, and WILLIAM COOK EUROPE APS (collectively the “Defendants”)

      and alleges the following:

           1.     This is an action for damages relating to Defendants’ development,

      testing, assembling, manufacture, packaging, labeling, preparing, distribution,

      marketing, supplying, and/or selling the defective product sold under the name

      “inferior vena cava filter” (hereinafter “IVC filter”).




                                              1
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.2 Page 2 of 44




                               THE PARTIES

     2.      Plaintiff MARY A. DOUGLASS, (“Plaintiff”) at all times relevant

 to this action is a citizen of and resides in Big Rapids (Mecosta County),

 Michigan.

     3.      Defendant Cook Incorporated is an Indiana Corporation with a

 principal place of business located at 750 Daniels Way, Bloomington, Indiana

 47404. The registered agent for Cook Medical Incorporated is Corporation

 Service Company, 135 North Pennsylvania St., Suite 1610, Indianapolis, IN

 46204. Defendant Cook Incorporated is a citizen of Indiana.

     4.      Defendant Cook Incorporated is the parent company of Defendant

 Cook Medical LLC (f/k/a Cook Medical Incorporated). Defendant Cook

 Medical LLC is an Indiana Corporation with a principal place of business

 located at 400 Daniels Way, Bloomington, Indiana 47404. The registered

 agent for Cook Medical LLC is Corporation Service Company, 135 North

 Pennsylvania St., Suite1610, Indianapolis, IN 46204. Cook Medical LLC’s

 members and principals are residents and citizens of Indiana.

     5.      Defendant William Cook Europe APS is a foreign corporation with

 its principal place of business located at Sandet 6, Bjaeverskov, Denmark and

 regularly conducts business in the State of North Carolina and is authorized to

 do so. Defendant also carried on solicitations or service activities in the state


                                        2
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.3 Page 3 of 44




 of Indiana. Defendant is both incorporated in and has its principle place of

 business in Denmark.

     6.    Hereinafter, each of the above Defendants shall be collectively

 referred to as "Cook."

     7.    At all times alleged herein, Defendants Cook include and included

 any and all parent companies, subsidiaries, affiliates, divisions, franchises,

 partners, joint venturers, and organizational units of any kind, their

 predecessors, successors and assigns and their officers, directors, employees,

 agents, representatives and any and all other persons acting on their behalf.

     8.    Cook develops, manufactures, sells and distributes medical devices

 for use in various medical applications including endovascular cardiology, and

 surgical products throughout the United States and around the world. Cook’s

 products include the Cook Günther Tulip Vena Cava Filter, which is used for

 the prevention of recurrent pulmonary embolism via placement in the vena

 cava.

     9.    This Court has jurisdiction over the subject matter of this action and

 the parties. This Court is also the proper venue for this action.




                                        3
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.4 Page 4 of 44




            STATEMENT OF VENUE AND JURISDICTION

     10.   This cause of action is brought pursuant to diversity of citizenship

 between the parties, 28 USCA, Section 1332, with the controversy exceeding

 Seventy-Five Thousand Dollars ($75,000.00).

     11.   Venue is proper in this Court as a substantial part of the events or

 omissions giving rise to the claim occurred in Grand Rapids, Michigan and the

 Defendants regularly conduct business in this District.

                        FACTUAL BACKGROUND

     12.   Defendants designed, researched, developed, manufactured, tested,

 marketed, advertised, promoted, distributed, and sell products such as IVC

 filters that are sold to and marketed as a temporary/retrievable device to

 prevent, among other things, recurrent pulmonary embolism via placement in

 the vena cava. One such Defendants’ product, the Cook Günther Tulip Vena

 Cava Filter, is introduced into the vena cava via an 8.5 French coaxial

 introducer sheath system.

     13.   The Cook Günther Tulip Filter Set is collectively referred to herein

 as the Cook Filter.

     14.   Defendants sought Food and Drug Administration (“FDA”) approval

 to market the Cook Filter device and/or its components under Section 510(k)

 of the Medical Device Amendment.


                                       4
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.5 Page 5 of 44




     15.   On or about October 18, 2000, Defendants obtained Food and Drug

 Administration (“FDA”) approval to market the Cook Filter device and/or its

 components under section 510(k) of the Medical Device Amendment.

     16.   Section 510(k) allows marketing of medical devices if the device is

 deemed substantially equivalent to other legally marketed predicate devices

 without formal review for the safety or efficacy of the said device.

     17.   An IVC filter, like the Cook Filter, is a device designed to filter

 blood clots (called “thrombi”) that would otherwise travel from the lower

 portions of the body to the heart and lungs. IVC filters may be designed to be

 implanted, either temporarily or permanently, within the vena cava.

     18.   The inferior vena cava is a vein that returns blood to the heart from

 the lower portion of the body. In certain people, and for various reasons,

 thrombi travel from vessels in the legs and pelvis, through the vena cava into

 the lungs. Often these thrombi develop in the deep leg veins. The thrombi are

 called “deep vein thrombosis” or DVT. Once the thrombi reach the lungs they

 are considered “pulmonary emboli” or PE.

     19.   An IVC filter, like the Cook Filter, is designed to prevent

 thromboembolic events by filtering or preventing blood clots/thrombi from

 traveling to the heart and/or lungs.

     20.   The Cook Günther Tulip Filter is a retrievable filter.


                                        5
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.6 Page 6 of 44



                               ®
     21.   The Gunther Tulip Vena Cava Filter has a top hook and (4)

 anchoring struts for fixation and on each strut, it has a “flower” formation that

 is shorter than the strut where a wire piece branches out on each side of the

 strut forming an overall “flower” type formation on each strut.

     22.    On or about January 13, 2014 Plaintiff was implanted with a Cook

 Günther Tulip Filter at Spectrum Health Hospital, located in Grand Rapids,

 MI, after being diagnosed with Deep Vein Thrombosis.

     23.   On or about July 2017, Plaintiff had a CT of her abdomen and pelvis

 done to evaluate her indwelling IVC filter.

     24.   At that time, the radiologist did not note that Plaintiff’s IVC filter

 was perforating her IVC, however another doctor on or about September 3,

 2019 told the Plaintiff that the scan revealed perforation.

     25.   Plaintiff is at risk for future Cook Günther Tulip Filter fractures,

 migrations, perforations, and tilting, as well as future recurrent DVT and/or

 pulmonary embolism. She faces numerous health risks, including the risk of

 death. For the rest of Plaintiff’s life, she will require on-going monitoring of

 her condition.

     26.   At all times relevant hereto the Cook Filter was widely advertised

 and promoted by the Defendants as a safe and effective treatment for

 prevention of recurrent pulmonary embolism via placement in the vena cava.

                                       6
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.7 Page 7 of 44




     27.    At all times relevant hereto, Defendants knew its Cook Filter was

 defective and knew that defect was attributable to the design’s potential to

 obstruct normal vena caval blood flow.

     28.    The Defendants failed to disclose to physicians, patients, or Plaintiff

 that their Cook Filter could cause an increased right of post-implantation

 thrombosis, including acute DVT, or that removal of the device within a short

 time period is necessary to prevent the device from becoming irretrievable.

     29.    At all times relevant hereto, the Defendants continued to promote

 the Cook Filter as safe and effective even though the clinical trials that had

 been performed were not adequate to support long or short term efficacy.

     30.    The Defendants concealed the known risks and failed to warn of

 known or scientifically knowable dangers and risks associated with the Cook

 Filter, as aforesaid.

     31.    At all times relevant hereto the Defendants failed to provide

 sufficient warnings and instructions that would have put the Plaintiff and the

 general public on notice of the dangers and adverse effects caused by

 implantation of the Cook Filter, including, but not limited to the design’s

 potential to create a risk of post-implantation thrombotic events due to

 obstruction of vena caval blood flow.




                                       7
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.8 Page 8 of 44




     32.    The Cook Filter was designed, manufactured, distributed, sold

 and/or supplied by the Defendants, and was marketed while defective due to

 the inadequate warnings, instructions, labeling, and/or inadequate testing in

 light of Defendants’ knowledge of the products failure and serious adverse

 events.

     33.    That at all times relevant hereto, the officers and/or directors of the

 Defendants named herein participated in, authorized and/or directed the

 production and promotion of the aforementioned products when they knew or

 should have known of the hazardous and dangerous propensities of the said

 products, and thereby actively participated in the tortuous conduct that resulted

 in the injuries suffered by the Plaintiff.

                       FRAUDULENT CONCEALMENT

     34.    Any applicable statutes of limitation have been tolled by the

 knowing and active concealment and denial of material facts known by

 Defendants when they had a duty to disclose those facts. They have kept

 Plaintiff ignorant of vital information essential to the pursuit of her claims,

 without any fault or lack of diligence on Plaintiff’s part, for the purpose of

 obtaining delay on Plaintiff’s part in filing on their causes of action.

 Defendants’ fraudulent concealment did result in such delay.




                                         8
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.9 Page 9 of 44




     35.   Defendants are estopped from relying on the statute of limitations

 defense because Defendants failed to timely disclose, among other things, facts

 evidencing the defective and unreasonably dangerous nature of the Cook

 Günther Tulip Filter.

     36.   The Defendants are and were under a continuing duty to disclose the

 true character, quality and nature of the device that was implanted in Plaintiff,

 but instead they concealed them. Defendants’ conduct, as described in this

 complaint, amounts to conduct purposely committed, which Defendants must

 have realized was dangerous, heedless and reckless, without regard to the

 consequences or the rights and safety of Plaintiff.

                I.       CORPORATE/VICARIOUS LIABILITY

     37.   At all times herein mentioned, each of the Defendants was the agent,

 servant, partner, aider and abettor, co-conspirator and/or joint venturer of each

 of the other Defendants herein and was at all times operating and acting within

 the purpose and scope of said agency, service, employment, partnership,

 conspiracy and/or joint venture and rendered substantial assistance and

 encouragement to the other Defendants, knowing that their collective conduct

 constituted a breach of duty owed to the Plaintiff.

     38.   There exists and, at all times herein mentioned, there existed a unity

 of interest in ownership between certain Defendants and other certain


                                       9
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.10 Page 10 of 44




  Defendants such that any individuality and separateness between the certain

  Defendants has ceased and these Defendants are the alter ego of the other

  certain Defendants and exerted control over those Defendants. Adherence to

  the fiction of the separate existence of these certain Defendants as entities

  distinct from other certain Defendants will permit an abuse of the corporate

  privilege and would sanction a fraud and/or would promote injustice.

      39.    At all times herein mentioned, Defendants, and each of them, were

  engaged in the business of, or were successors in interest to, entities engaged in

  the business of researching, designing, formulating, compounding, testing,

  manufacturing, producing, processing, assembling, inspecting, distributing,

  marketing, labeling, promoting, packaging, prescribing and/or advertising for

  sale, and selling products for use by the Plaintiff. As such, each Defendant is

  individually, as well as jointly and severally, liable to the Plaintiff for

  Plaintiff’s damages.

      40.    At all times herein mentioned, the officers and/or directors of the

  Defendants named herein participated in, authorized and/or directed the

  production and promotion of the aforementioned products when they knew, or

  with the exercise of reasonable care and diligence should have known, of the

  hazards and dangerous propensities of said products, and thereby actively




                                         10
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.11 Page 11 of 44




  participated in the tortious conduct that resulted in the injuries suffered by the

  Plaintiff.

                       II.       COUNT ONE: NEGLIGENCE

      41.      Plaintiff repeats and re-alleges paragraphs 12-41 and incorporates

  each allegation into this Count, as if set forth at length, in its entirety.

      42.      At all times relevant to this cause of action, the Defendants COOK

  INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK

  EUROPE APS, were in the business of designing, developing, manufacturing,

  marketing and selling sophisticated medical devices, including the Cook Filter.

      43.      At all times relevant hereto, the Defendants COOK

  INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK

  EUROPE APS, were under a duty to act reasonably to design, develop,

  manufacture, market and sell a product that did not present a risk of harm or

  injury to the Plaintiff and to those people receiving the Cook Filter.

      44.      At the time of manufacture and sale of the Cook Filter, the

  Defendants COOK INCORPORATED, COOK MEDICAL LLC, and

  WILLIAM COOK EUROPE APS, knew or reasonably should have known the

  Cook Filter:

      a.       Was designed and manufactured in such a manner so as to present

               an unreasonable risk of fracture of portions of the device;


                                          11
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.12 Page 12 of 44




      b.    Was designed and manufactured so as to present an unreasonable

            risk of migration of the device and/or portions of the device;

      c.    Was designed and manufactured to have unreasonable and

            insufficient strength or structural integrity to withstand normal

            placement within the human body;

      d.    Was designed and manufactured so as to present an unreasonable

            risk of perforation and damage to the vena cava wall;

      e.    Was designed and manufactured so as to present an unreasonable

            risk of post-placement thrombotic events; and/or

      f.    Was designed and manufactured so as to present an unreasonable

            risk of irretrievability after a certain short indwelling period.

     45.    Despite the aforementioned duty on the part of the Defendants

  COOK INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK

  EUROPE APS, they committed one or more breaches of their duty of

  reasonable care and were negligent in:

      a.     Unreasonably and carelessly failing to properly warn of the dangers

             and risks of harm associated with the Cook Filter, specifically its

             incidents fracture, migration, perforation, post-placement

             thrombosis, irretrievability, and other failure;




                                        12
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.13 Page 13 of 44




      b.      Unreasonably and carelessly manufactured a product that was

              insufficient in strength or structural integrity to withstand the

              foreseeable use of normal placement within the human body;

      c.      Unreasonably and carelessly designed a product that was

              insufficient in strength or structural integrity to withstand the

              foreseeable use of normal placement within the human body;

      d.      Unreasonably and carelessly designed a product that increased the

              risk of further thrombosis or exacerbation of thrombotic events; and

      e.      Unreasonably and carelessly designed a product that presented a

              risk of harm to the Plaintiff and others similarly situated in that it

              was prone to fail and/or cause other serious complications.

     46.     As a direct and proximate result of the Defendants’ negligence, as

  described herein, Plaintiff has suffered and will continue to suffer serious

  physical injuries, pain and suffering, mental anguish, medical expenses,

  economic loss, loss of enjoyment of life, disability, and other losses, in an

  amount to be determined at trial.

      WHEREFORE, the Plaintiff MARY A. DOUGLASS demands judgment

  against the Defendants COOK INCORPORATED, COOK MEDICAL LLC,

  and WILLIAM COOK EUROPE APS, for whatever amount she may be

  entitled, together with costs of this action.


                                         13
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.14 Page 14 of 44




                COUNT TWO: NEGLIGENCE – Failure to Warn

      47.     Plaintiff repeats and re-alleges paragraphs 12-41 in this Complaint

  and incorporates each allegation into this Count, as if set forth at length, in its

  entirety.

      48.     Defendants designed, set specifications, manufactured, prepared,

  compounded, assembled, processed, marketed, labeled, distributed, and sold the

  Cook Filter, including the one implanted into Plaintiff, into the stream of

  commerce and in the course of same, directly advertised and marketed the

  device to consumers or persons responsible for consumers.

      49.     At the time Defendants designed, manufactured, prepared,

  compounded, assembled, processed, marketed, labeled, distributed, and sold the

  device into the stream of commerce, Defendants knew or should have known

  the device presented an unreasonable danger to users of the product when put to

  its intended and reasonably anticipated use. Specifically, Defendants knew or

  should have known at the time they manufactured, labeled, distributed and sold

  the Cook Filter, which was implanted in Plaintiff, that the filter posed a

  significant risk of device failure.

      50.     Therefore, Defendants had a duty to warn of the risk of harm

  associated with the use of the device and to provide adequate instructions on the

  safe and proper use of the device. Defendants further had a duty to warn of


                                          14
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.15 Page 15 of 44




  dangers and proper safety instructions that it became aware of even after the

  device was distributed and implanted in Plaintiff.

      51.    Despite this duty, Defendants failed to adequately warn of material

  facts regarding the safety and efficacy of the Cook Filter, and further failed to

  adequately provide instructions on the safe and proper use of the device.

      52.    No health care provider, including Plaintiff’s, or Plaintiff would

  have used the device in the manner directed, had those facts been made known

  to the prescribing healthcare providers and/or ultimate users of the device.

      53.    The health risks associated with the device as described herein are of

  such a nature that ordinary consumers would not have readily recognized the

  potential harm.

      54.    Plaintiff and Plaintiff’s health care providers used the device in a

  normal, customary, intended, and foreseeable manner, namely as a surgically

  implanted device used to prevent pulmonary embolisms.

      55.    Therefore, the Cook Filter implanted in Plaintiff was defective and

  unreasonably dangerous at the time of release into the stream of commerce due

  to inadequate warnings, labeling and/or instructions accompanying the product.

      56.    The Cook Filter implanted in Plaintiff was in the same condition as

  when it was manufactured, inspected, marketed, labeled, promoted, distributed

  and sold by Defendants.


                                         15
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.16 Page 16 of 44




      57.      As a direct and proximate result of Defendants’ lack of sufficient

  warning and/or instructions, Plaintiff has suffered and will continue to suffer

  serious physical injuries, pain and suffering, mental anguish, medical expenses,

  economic loss, loss of enjoyment of life, disability, and other losses, in an

  amount to be determined at trial.

      WHEREFORE, Plaintiff MARY A. DOUGLASS demands judgment

  against the Defendants COOK INCORPORATED, COOK MEDICAL LLC,

  and WILLIAM COOK EUROPE APS for whatever amount she may be

  entitled, together with costs of this action.

                 COUNT THREE: NEGLIGENCE – Defective Design

      58.      Plaintiff repeats and re-alleges and incorporates by reference each

  and every allegation contained in the foregoing paragraphs 12-41 as though

  fully set forth herein.

      59.      At all times relevant to this action, Defendants developed, tested,

  designed, manufactured, inspected, labeled, promoted, distributed and sold into

  the stream of commerce the Cook Filter, including the one implanted in

  Plaintiff.

      60.      The Cook Filter was expected to, and did, reach its intended

  consumers without substantial change in the condition in which it was in when




                                          16
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.17 Page 17 of 44




  it left Defendants’ possession. In the alternative, any changes that were made to

  Cook Filter implanted in Plaintiff were reasonably foreseeable to Defendants.

      61.    The Cook Filter implanted in Plaintiff was defective in design

  because it failed to perform as safely as persons who ordinarily use the product

  would have expected at the time of use.

      62.    The Cook Filter implanted in Plaintiff was defective in design, in

  that its risks of harm exceeded its claimed benefits.

      63.    The Defendants knew that safer alternative designs were available

  and would have prevented or significantly reduced the risk of the injury

  presented by Cook Filter and it was economically and technologically feasible

  at the time the filter left the control of the Defendants to prevent or reduce the

  risk of such a such a dangerous event by application of existing, reasonably

  achievable, scientific knowledge.

      64.    Plaintiff and Plaintiff’s health care providers used the Cook Filter in

  a manner that was reasonably foreseeable to Defendants.

      65.    Neither Plaintiff, nor Plaintiff’s health care providers could have by

  the exercise of reasonable care discovered the devices defective condition or

  perceived its unreasonable dangers prior to Plaintiff’s implantation with the

  device.




                                         17
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.18 Page 18 of 44




      66.    As a direct and proximate result of the Cook Filter’s defective

  design, Plaintiff has suffered and will continue to suffer serious physical

  injuries, economic loss, loss of enjoyment of life, disability, and other losses, in

  an amount to be determined at trial.

      67.    At all times relevant hereto, the Cook Filter was dangerous and

  presented a substantial danger to patients who were implanted with the Cook

  Filter and these risks and dangers were known or knowable at the times of

  distribution and implantation in Plaintiff in 2006. Ordinary consumers would

  not have recognized the potential risks and dangers the Cook Filter posed to

  patients, because its use was specifically promoted to improve health of such

  patients. The Cook Filter was used by the Plaintiff and her treating physicians

  in a reasonably foreseeable manner.

      68.    The Defendants failed to provide warnings of such risks and dangers

  to the Plaintiff and her medical providers as described herein.

      69.    As a direct and proximate result of the Cook Filter’s defects, as

  described herein, Plaintiff has suffered and will continue to suffer serious

  physical injuries, pain and suffering, mental anguish, medical expenses,

  economic loss, loss of enjoyment of life, disability, and other losses, in an

  amount to be determined at trial.




                                         18
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.19 Page 19 of 44




      WHEREFORE, Plaintiff MARY A. DOUGLASS demands judgment

  against the Defendants COOK INCORPORATED, COOK MEDICAL LLC,

  and WILLIAM COOK EUROPE APS for whatever amount she may be

  entitled, together with costs of this action.

                COUNT FOUR: NEGLIGENCE – Manufacturing Defect

      70.     Plaintiff re-alleges and incorporates by reference each and every

  allegation contained in paragraphs 12-41 as though fully set forth herein.

      71.     Defendants designed, set specifications, manufactured, prepared,

  compounded, assembled, processed, marketed, labeled, distributed, and sold the

  Cook Filter that was implanted into Plaintiff.

      72.     The Cook Filter implanted in Plaintiff contained a condition, which

  Defendants did not intend; at the time it left Defendants’ control and

  possession.

      73.     Plaintiff and Plaintiff’s health care providers used the device in a

  manner that was reasonably foreseeable to Defendants.

      74.     As a result of this condition, the product injured Plaintiff and failed

  to perform as safely as the ordinary consumer would expect when used in a

  reasonably foreseeable manner.

      75.     As a direct and proximate result of the Cook Filter’s manufacturing

  defect, Plaintiff has suffered and will continue to suffer serious physical


                                          19
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.20 Page 20 of 44




  injuries, pain and suffering, mental anguish, medical expenses, economic loss,

  loss of enjoyment of life, disability, and other losses, in an amount to be

  determined at trial.

      WHEREFORE, Plaintiff MARY A. DOUGLASS demands judgment

  against the Defendants COOK INCORPORATED, COOK MEDICAL LLC,

  and WILLIAM COOK EUROPE APS for whatever amount she may be

  entitled, together with costs of this action.

      COUNT FIVE: BREACH OF EXPRESS & IMPLIED WARRANTY

      76.     Plaintiff repeats and re-alleges each and every allegation in

  paragraphs 12-41 and incorporates each allegation into this Count, as if set forth

  at length, in its entirety.

      77.     Plaintiff, through her medical providers, purchased the Cook Filter

  from Defendants COOK INCORPORATED, COOK MEDICAL LLC, and

  WILLIAM COOK EUROPE APS.

      78.     At all times to this cause of action, the Defendants COOK

  INCORPORATED, COOK MEDICAL LLC, and WILLIAM COOK EUROPE

  APS were merchants of goods of the kind including medical devices and vena

  cava filters (like the Cook Filter).

      79.     At the time and place of sale, distribution and supply of the Cook

  Filter to Plaintiff, the Defendants expressly represented and warranted that the


                                          20
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.21 Page 21 of 44




  Cook Filter was safe, and impliedly warranted that the product was reasonably

  fit for its intended purpose and was marketable quality.

      80.    At the time of Plaintiff’s purchase from Defendants, the Cook Filter

  was not in a merchantable condition, in that:

      a.     It was designed in such a manner so as to be prone to an

             unreasonably high incident of fracture, perforation of vessels and

             organs, and/or migration;

      b.     It was designed in such a manner so as to result in a unreasonably

             high incident of injury to the organs including the vena cava of its

             purchaser;

      c.     It was manufactured in such a manner so that the exterior surface of

             the Cook Filter was inadequately, improperly and inappropriately

             designed causing the device to weaken and fail;

      d.     It was designed in such a manner so as to increase the risk of post-

             placement thrombotic events; and

      e.     It was designed in such a manner so as to become irretrievable after

             a short period of indwelling time, causing increased risk of future

             failure and/or thrombotic events.

      81.    Additionally, implied warranties were beached as follows:




                                         21
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.22 Page 22 of 44




     a.     The Defendants failed to provide the warning or instruction and/or

            an adequate warning or instruction which a manufacturer exercising

            reasonable care would have provided concerning that risk, in light of

            the likelihood that the Cook Filter would cause harm;

     b.     The Defendants manufactured and/or sold the Cook Filter and that

            filter did not conform to representations made by the Defendant

            when it left the Defendant’s control;

     c.     The Defendants manufactured and/or sold the Cook Filter that was

            more dangerous than an ordinary consumer would expect when used

            in an intended or reasonably foreseeable manner, and the foreseeable

            risks associated with the Cook Filter design or formulation exceeded

            the benefits associated with that design. These defects existed at the

            time the product left the Defendants’ control; and

     d.     The Defendants manufactured and/or sold the Cook Filter when it

            deviated in a material way from the design specifications, formulas

            or performance standards or form otherwise identical units

            manufactured to the same design specifications, formulas, or

            performance standards, and these defects existed at the time the

            product left the Defendants’ control.




                                      22
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.23 Page 23 of 44




      82.      Further, Defendants’ marketing of the Cook Filter was false and/or

  misleading.

      83.      Plaintiff, through her attending physicians, relied on these

  representations in determining which IVC filter to use for implantation in the

  Plaintiff.

      84.      Defendants’ filter was unfit and unsafe for use by users as it posed

  an unreasonable and extreme risk of injury to persons using said products, and

  accordingly Defendants breached their expressed warranties and the implied

  warranties associated with the product.

      85.      The foregoing warranty breaches were a substantial factor in causing

  Plaintiff’s injuries and damages as alleged.

      86.      As a direct and proximate result of the Cook Filter’s defects, as

  described herein, Plaintiff has suffered and will continue to suffer serious

  physical injuries, pain and suffering, mental anguish, medical expenses,

  economic loss, loss of enjoyment of life, disability, and other losses, in an

  amount to be determined at trial.

      WHEREFORE, the Plaintiff MARY A. DOUGLASS demands judgment

  against the Defendants COOK INCORPORATED, COOK GROUP, INC.,

  COOK MEDICAL LLC, and WILLIAM COOK EUROPE APS, for whatever

  amount she may be entitled, together with costs of this action.


                                          23
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.24 Page 24 of 44




                   COUNT SIX: NEGILENCE- Misrepresentation

      87.    Plaintiff re-alleges and incorporates by reference each and every

  allegation contained herein.

      88.    At all times relevant to this cause, and as detailed supra, Defendants

  negligently provided Plaintiff, Plaintiff’s health care providers, and the general

  medical community with false or incorrect information, or omitted or failed to

  disclose material information concerning the Cook Filter, including, but not

  limited to, misrepresentations relating to the following subject areas:

      a.     The safety of the Cook Filter;

      b.     The efficacy of the Cook Filter;

      c.     The rate of failure of the Cook Filter; and

      d.     The approved uses of the Cook Filter.

      89.    The information distributed by Defendants to the public, the medical

  community and Plaintiff’s health care providers was in the form of reports,

  press releases, advertising campaigns, labeling materials, print advertisements,

  commercial media containing material representations, which were false and

  misleading, and contained omissions and concealment of the truth about the

  dangers of the use of the Cook Filter. Defendants made the foregoing

  misrepresentations knowing that they were false or without reasonable basis.




                                         24
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.25 Page 25 of 44




  These materials included instructions for use and warning document that was

  included in the package of the Cook Filter that was implanted in Plaintiff.

      90.     Defendants’ intent and purpose in making these misrepresentations

  was to deceive and defraud the public and the medical community, including

  Plaintiff’s health care providers; to gain the confidence of the public and the

  medical community, including Plaintiff’s health care providers; to falsely assure

  them of the quality of the Cook Filter and its fitness for use; and to induce the

  public and the medical community, including Plaintiff’s healthcare providers to

  request, recommend, prescribe, implant, purchase, and continue to use the Cook

  Filter.

      91.     The foregoing representations and omissions by Defendants were in

  fact false. The Cook Filter is not safe, fit, and effective for human use in its

  intended and reasonably foreseeable manner. The use of the Cook Filter is

  hazardous to the user’s health, and said device has a serious propensity to cause

  users to suffer serious injuries, including without limitation, the injuries

  Plaintiff suffered.

      92.     In reliance upon the false and negligent misrepresentations and

  omissions made by Defendants, Plaintiff and Plaintiff’s health care providers

  were induced to, and did use the Cook Filter, thereby causing Plaintiff to sustain

  severe and permanent personal injuries.


                                         25
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.26 Page 26 of 44




      93.    Defendants knew and had reason to know that Plaintiff, Plaintiff’s

  health care providers, and the general medical community did not have the

  ability to determine the true facts intentionally and/or negligently concealed and

  misrepresented by Defendants, and would not have prescribed and implanted

  same, if the true facts regarding the device had not been concealed and

  misrepresented by Defendants.

      94.    Defendants had sole access to material facts concerning the

  defective nature of the product and its propensity to cause serious and

  dangerous side effects in the form of dangerous injuries and damages to persons

  who are implanted with the Cook Filter.

      95.    At the time Defendants failed to disclose and misrepresented the

  foregoing facts, and at the time Plaintiff used the Cook Filter, Plaintiff and

  Plaintiff’s health care providers were unaware of said Defendants’ negligent

  misrepresentations and omissions.

      96.    Plaintiff, Plaintiff’s health care providers and general medical

  community reasonably relied upon misrepresentations and omissions made by

  Defendants where the concealed and misrepresented facts were critical to

  understanding the true dangers inherent in the use of the Cook Filter.

      97.    As a direct and proximate result of the Plaintiff and Plaintiff’s health

  care provider’s reliance on the foregoing misrepresentations and omissions by


                                         26
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.27 Page 27 of 44




  Defendants, as described herein, Plaintiff has suffered and will continue to

  suffer serious physical injuries, pain and suffering, mental anguish, medical

  expenses, economic loss, loss of enjoyment of life, disability, and other losses,

  in an amount to be determined at trial.

      WHEREFORE, the Plaintiff MARY A. DOUGLASS demands judgment

  against the Defendants COOK INCORPORATED, COOK MEDICAL LLC,

  and WILLIAM COOK EUROPE APS, for whatever amount she may be

  entitled, together with costs of this action. as described herein.

  III.        COUNT SEVEN: STRICT PRODUCTS LIABILITY – FAILURE
                              TO WARN

      98.      Plaintiff repeats and re-alleges paragraphs 12-41 in this Complaint

  and incorporates each allegation into this Count, as if set forth at length, in its

  entirety.

      99.      Cook IVC Filters were defective and unreasonably dangerous when

  they left the possession of the Defendants in that they contained warnings

  insufficient to alert consumers, including Plaintiff of the dangerous risks

  associated with the subject product, including but not limited to the risk of

  tilting, perforation, fracture and migration which are associated with and did

  cause serious injury and/or death.

      100.     Information provided by Cook to the medical community and to


                                          27
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.28 Page 28 of 44




  consumers concerning the safety and efficacy of its IVC Filters did not

  accurately reflect the serious and potentially fatal adverse events Plaintiff could

  suffer.

      101.   At all times relevant hereto, the Cook IVC Filters were dangerous

  and presented a substantial danger to patients who were implanted with the

  Cook IVC Filters, and these risks and dangers were known or knowable at the

  times of distribution and implantation in Plaintiff. Ordinary consumers would

  not have recognized the potential risks and dangers the Cook IVC Filters posed

  to patients, because their use was specifically promoted to improve health of

  such patients.

      102.   Had adequate warnings and instructions been provided, Plaintiff

  would not have been implanted with Cook IVC Filters and would not have been

  at risk of the harmful injuries described herein. The Defendants failed to provide

  warnings of such risks and dangers to the Plaintiff and their medical providers

  as described herein. Neither Plaintiff nor Plaintiff’ physicians knew, nor could

  they have learned through the exercise of reasonable care, the risks of serious

  injury and/or death associated with and/or caused by Cooks’ IVC Filters.

      103.   Defendants knew or had knowledge that the warnings that were

  given failed to properly warn of the increased risks of serious injury and/or death

  associated with and/or caused by Cook IVC Filters.


                                         28
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.29 Page 29 of 44




      104.    Plaintiff individually and through their implanting physicians,

  reasonably relied upon the skill, superior knowledge and judgment of the

  Defendants.

      105.    Defendants had a continuing duty to warn Plaintiff and their

  physicians of the dangers associated with the subject products.

      106.    Safer alternatives were available that were effective and without

  risks posed by Cooks’ IVC Filters.

      107.    As a direct and proximate result of the Cook IVC Filters’ defects, as

  described herein, Plaintiff suffered permanent and continuous injuries, pain and

  suffering, disability and impairment. Plaintiff have suffered emotional trauma,

  harm and injuries that will continue into the future. Plaintiff have lost their

  ability to live a normal life, and will continue to be so diminished into the future.

  Furthermore, Plaintiff have lost earnings and will continue to lose earnings into

  the future and have medical bills, both past and future, related to care because

  of the Cook IVC Filters’ defects.

      108.    By reason of the foregoing, Defendants are liable to the Plaintiff for

  damages as a result of their failure to warn and/or adequately warn the Plaintiff

  and healthcare professionals about the increased risk of serious injury and death

  caused by their defective IVC filters.

      WHEREFORE, Plaintiff demand judgment against the Cook Defendants

                                           29
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.30 Page 30 of 44




  and seek damages as detailed in the Global Prayer of Relief including:

  compensatory damages, exemplary damages, and punitive damages, together

  with interest, the costs of suit and attorneys’ fees, and such other an further relief

  as this Court deems just and proper.

  IV.   COUNT EIGHT: STRICT PRODUCTS LIABILITY – DESIGN
  DEFECT

      109.    Plaintiff repeats and re-alleges paragraphs 12-41 in this Complaint

  and incorporates each allegation into this Count, as if set forth at length, in its

  entirety.

      110.    Defendants have a duty to provide adequate warnings and

  instructions for their products including their IVC Filters, to use reasonable care

  to design a product that is not unreasonably dangerous to users.

      111.    At all times relevant to this action, Defendants designed, tested,

  manufactured, packaged, labeled, marketed, distributed, promoted and sold

  their IVC Filters, placing the devices into the stream of commerce.

      112.    At all times relevant to this action, Cook’s IVC Filters were

  designed, tested, inspected, manufactured, assembled, developed, labeled,

  sterilized, licensed, marketed, advertised, promoted, sold, packaged, supplied

  and/or distributed by Defendants in a condition that was defective and

  unreasonably dangerous to consumers, including Plaintiff.


                                          30
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.31 Page 31 of 44




      113.   Cook IVC Filters are defective in their design and/or formulation in

  that they are not reasonably fit, suitable, or safe for its intended purpose and/or

  its foreseeable risks exceed the benefits associated with their design and

  formulation.

      114.   Cook IVC Filters were expected to reach, and did reach, users and/or

  consumers including Plaintiff without substantial change in the defective and

  unreasonably dangerous condition in which they were manufactured and sold.

      115.   Physicians implanted as instructed via the Instructions for Use and

  in a foreseeable manner as normally intended, recommended, promoted, and

  marketed by the Defendants. Plaintiff received and utilized Cook IVC Filters in

  a foreseeable manner as normally intended recommend, promoted, and

  marketed by the Defendants.

      116.   Cook IVC Filters were and are unreasonably dangerous in that, as

  designed, failed to perform safely when used by ordinary consumers, including

  Plaintiff including when the filters were used as intended and in a reasonably

  foreseeable manner.

      117.   Cook IVC Filters were and are unreasonably dangerous and

  defective in design or formulation for their intended use in that, when they left

  the hands of the manufacturers and/or supplier, they posed a risk of serious

  vascular and other serious injury which could have been reduced or avoided,


                                         31
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.32 Page 32 of 44




  inter alia, by the adoption of a feasible reasonable alternative design. There were

  safer alternative designs for the like products.

      118.    Cook IVC Filters were insufficiently tested and caused harmful

  adverse events that outweighed any potential utility.

      119.    Cook IVC Filters, as manufactured and supplied, were defective due

  to inadequate warnings, and/or inadequate clinical trials, testing, and study, and

  inadequate reporting regarding the results of the clinical trials, testing and study.

      120.    Cook IVC Filters, as manufactured and supplied, were defective due

  to its no longer being substantially equivalent to its predicate device with regard

  to safety and effectiveness.

      121.    Cook IVC Filters as manufactured and supplied by the Defendants

  are and were defective due to inadequate post-marketing warnings or

  instructions because, after Defendants knew or should have known of the risk

  of injuries from use and acquired additional knowledge and information

  confirming the defective and dangerous nature of its IVC Filters, Defendants

  failed to provide adequate warnings to the medical community and the

  consumers, to whom Defendants were directly marketing and advertising; and

  further, Defendants continued to affirmatively promote their IVC Filters as safe

  and effective and as safe and effective as their predicate device.

      122.    As a direct and proximate result of the Cook IVC Filters’ defects, as


                                          32
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.33 Page 33 of 44




  described herein, Plaintiff has suffered permanent and continuous injuries, pain

  and suffering, disability and impairment. Plaintiff has suffered emotional

  trauma, harm and injuries that will continue into the future. Plaintiff has lost

  their ability to live a normal life, and will continue to be so diminished into the

  future. Furthermore, Plaintiff has lost earnings and will continue to lose

  earnings into the future and has medical bills both past and future related to care

  because of the IVC filter’s defect.

      123.    By reason of the foregoing, Defendants are liable to the Plaintiff for

  damages as a result of their failure to warn and/or adequately warn the Plaintiff

  and healthcare professionals about the increased risk of serious injury and death

  caused by their defective IVC filters.

      WHEREFORE, Plaintiff demands judgment against the Cook Defendants

  and seek damages as detailed in the Global Prayer of Relief including:

  compensatory damages, exemplary damages, and punitive damages, together

  with interest, the costs of suit and attorneys’ fees, and such other an further relief

  as this Court deems just and proper.

               V.       THE CASE FOR MEDICAL MONITORING

      124.    In certain cases, medical monitoring is required to evaluate whether

  a Cook Filter (or portions of the Cook Filter) has fractured, tilted and/or

  migrated (collectively referred to herein as “device failure” or “failure”). In


                                           33
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.34 Page 34 of 44




  order to determine whether failure of the Cook Filter has occurred, imaging

  studies must be performed. Typically, these imaging studies will include un-

  enhanced computed tomography scan (CT Scan) so that the filter may be

  visualized. CT Scan imaging produces an image of the filter and is able to reveal

  whether the filter has fractured or migrated.

      125.   Patients requiring medical monitoring are recommended to undergo

  regular and frequent imaging studies of the device or portions of the device at

  least once or twice annually. As long as the device, or portions of the device,

  remains within the body of the patient, the potential for future device failure

  exists. Consequently, these patients require regular and frequent medical

  monitoring for the duration of time the device, or portions of the device, remain

  within their bodies.

      126.   Patients eligible for medical monitoring for the Cook Filter or

  portions of the device need not have experienced past failure of the Cook Filter.

  For example, patients who have undergone implant of the Cook Filter

  frequently learn that the Cook Filter cannot be removed due to the fact that it

  has “grown into” tissue, but, the fracture, tilt or migration of the device may not

  yet have occurred. As a result of the inability to remove the Cook Filter, the

  device must remain permanently implanted in the patient, for the patient’s

  lifetime. Although these patients may not yet have experienced device failure,


                                         34
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.35 Page 35 of 44




  they are at risk for future device failure and require regular and frequent

  monitoring to evaluate the integrity of the Cook Filter. In addition to the

  aforementioned imaging studies, endovascular intervention (typically cardiac

  catheterization) may also be used by medical professionals to diagnose or

  discover whether fractured portions of the Cook Filter System have migrated to

  the heart or lungs. Furthermore, endovascular surgery may assess the nature

  and extent of the damage resulting from failure of the Cook Filter.

      127.   In those instances where device fracture has occurred, and

  depending on the circumstances particular to the patient, a person may be

  required to undergo one or all of the following medical procedures:

       a.    CT Scanning or other imaging studies;

       b.    Cardiac Catheterization;

       c.    Open heart surgery;

       d.    Removal of the Cook Filter from the vena cava.

      128.   The Cook Filter was placed in Plaintiff’s body on or about January

  13, 2014. The filter subsequently perforated her IVC. Plaintiff also has good

  reason to believe her filter is no longer removable, as it has been in place for

  over 6 years. Plaintiff has incurred significant medical expenses and has

  endured physical pain and suffering, mental anguish, loss of enjoyment of life,




                                         35
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.36 Page 36 of 44




  and other losses, some of which are permanent in nature. Plaintiff is required to

  attend regular physicians’ visits and to undergo imaging studies.

      129.    As a direct and proximate result of the conduct and defective

  product of the Defendants, as alleged in this Complaint, medical monitoring is

  necessary for Plaintiff. Medical monitoring includes.

       a.     Regularly scheduled CT scans or other appropriate imaging studies;

              and/or

       b.     Potential cardiac catheterization or other endovascular procedure to

              detect the presence of migrated pieces of the Cook Filter System;

              and/or Physicians’ visits and examinations.

     VI. COUNT NINE: VIOLATIONS OF APPLICABLE STATE LAW
  PROHIBITING CONSUMER FRAUD AND UNFAIR AND DECEPTIVE
  TRADE PRACTICES

      130.    Plaintiff repeats and re-alleges paragraphs 12-41 in this Complaint

  and incorporates each allegation into this Count, as if set forth at length, in its

  entirety.

      131.    Defendants had a statutory duty to refrain from unfair or deceptive

  acts or practices in the sale and promotion of Cook’s IVC Filters to Plaintiff.

      132.    Defendants engaged in unfair, unconscionable, deceptive, fraudulent

  and misleading acts or practices in violation of all states’ consumer protection

  laws, identified below.

                                          36
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.37 Page 37 of 44




      133.   Through its false, untrue and misleading promotion of Cook’s IVC

  Filters, Defendants induced Plaintiff to purchase and/or pay for the purchase of

  Cook’s IVC Filters.

      134.   Defendants misrepresented the alleged benefits and characteristics

  of Cook’s IVC Filters; suppressed, omitted, concealed, and failed to disclose

  material information concerning known adverse effects of Cook’s IVC Filters;

  misrepresented the quality and efficacy of Cook’s IVC Filters as compared to

  much lower-cost alternatives; misrepresented and advertised that Cook’s IVC

  Filters were of a particular standard, quality, or grade that they were not;

  misrepresented Cook’s IVC Filters in such a manner that later, on disclosure

  of the true facts, there was a likelihood that Plaintiff would have opted for an

  alternative IVC Filter or method of preventing pulmonary emboli.

      135.   Defendants’ conduct created a likelihood of, and in fact caused,

  confusion and misunderstanding. Defendants’ conduct misled, deceived, and

  damaged Plaintiff and Defendants’ fraudulent, misleading, and deceptive

  conduct was perpetrated with an intent that Plaintiff rely on said conduct by

  purchasing and/or paying for purchases of Cook’s IVC Filters. Moreover,

  Defendants knowingly took advantage of Plaintiff who were reasonably unable

  to protect their interests due to ignorance of the harmful adverse effects of

  Cook’s IVC Filters.

                                        37
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.38 Page 38 of 44




      136.    Defendants’ conduct was willful, outrageous, immoral, unethical,

  oppressive, unscrupulous, unconscionable, and substantially injurious to

  Plaintiff and offends the public conscience.

      137.    Plaintiff purchased Cook’s IVC Filters primarily for personal,

  family, or household purposes.

      138.    As a result of Defendants’ violative conduct in each of the Plaintiff’s

  respective state, Plaintiff purchased and/or paid for purchases of Cook IVC

  Filters that were not made for resale.

      139.    Defendants engaged in unfair competition, or deceptive acts or

  practices in violation of M.C.L.A. § 445.901 et seq.

      WHEREFORE, Plaintiff demands judgment against the Cook Defendants

  and seek damages as detailed in the Global Prayer of Relief including:

  compensatory damages, exemplary damages, and punitive damages, together

  with interest, the costs of suit and attorneys’ fees, and such other an further relief

  as this Court deems just and proper; further,

 VII.         COUNT TEN: BREACH OF EXPRESS WARRANTY

      140.    Plaintiff repeat and re-allege each and every allegation of this

  Complaint as if set forth in full in this cause of action. Plaintiff though their

  medical providers, purchased Cook IVC Filters from the Cook Defendants.

      141.    At all times to this cause of action, the Cook Defendants were

                                           38
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.39 Page 39 of 44




  merchants of goods of the kind including medical devices and vena cava filters

  (i.e., Cook IVC Filters).

      142.    At the time and place of sale, distribution and supply of the Cook

  IVC Filters to Plaintiff (and to other consumer and the medical community), the

  Defendants expressly represented and warranted in their marketing materials,

  both written and orally, and in the IFUs, that the Cook IVC Filters were safe,

  well-tolerated, efficacious, and fit for their intended purpose and were of

  marketable quality, that they did not produce any unwarned-of dangerous side

  effects, and that they were adequately tested.

      143.    At the time of Plaintiff’ purchase from Defendants, the Cook IVC

  Filters were not in a merchantable condition and Defendants breached their

  expressed warranties, in that the filters:

       a.     were designed in such a manner so as to be prone to a unreasonably

              high incident of fracture, perforation of vessels and organs, and/or

              migration;

       b.     were designed in such a manner so as to result in a unreasonably high

              incident of injury to the organs of its purchaser; and

       c.     were manufactured in such a manner so that the exterior surface of

              the Cook Filters were inadequately, improperly and inappropriately

              designed causing the device to weaken and fail.

                                          39
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.40 Page 40 of 44




      144.    As a direct and proximate result of the Cook IVC Filters’ defects, as

  described herein, Plaintiff have suffered permanent and continuous injuries,

  pain and suffering, disability, and impairment. Plaintiff have suffered emotional

  trauma, harm, and injuries that will continue into the future. Plaintiff have lost

  their ability to live a normal life and will continue to be so diminished into the

  future. Furthermore, Plaintiff have lost earnings and will continue to lose

  earnings into the future and have medical bills both past and future related to

  care because of the IVC filters’ defect.

      145.    By reason of the foregoing, Defendants are liable to the Plaintiff for

  damages as a result of their breach express warranty.

     WHEREFORE, Plaintiff demand judgment against the Cook Defendants

  and seek damages as detailed in the Global Prayer of Relief including:

  compensatory damages, exemplary damages, and punitive damages, together

  with interest, the costs of suit and attorneys’ fees, and such other an further

  relief as this Court deems just and proper; further,

                VIII. COUNT FOUR: PUNITIVE DAMAGES

      146.    Plaintiff re-alleges each and every allegation in paragraphs 12-41

  and incorporates each allegation into this Count, as if set forth at length, in its

  entirety.




                                          40
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.41 Page 41 of 44




      147.    The actions and inactions of all the Defendants, and or alternatively

  the employees or agents of Defendants, and their predecessors-in-interest,

  whether taken separately, or together, were of such a character as to constitute a

  pattern or practice of intentional wrongful conduct and/or malice resulting in

  the injury and damages of Plaintiff.

      148.    More specifically, Defendants, or alternatively the employees or

  agents of Defendants, and their predecessors-in-interest, consciously and/or

  deliberately concealed risks associated with their product and nevertheless

  proceeded with conscious indifference to the rights, safety, and welfare of

  Plaintiff by failing to act to disclose these risks to her or her healthcare

  professionals.

      WHEREFORE, Defendants are guilty of oppression, fraud, willful and

  wanton conduct, and/or malice, express or implied for which they should be

  held liable in punitive damages to Plaintiff MARY A. DOUGLASS.

                    TOLLING OF THE LIMITATIONS PERIOD

      149.    Defendants, through its affirmative misrepresentations and

  omissions, actively concealed from Plaintiff and Plaintiff’ healthcare providers

  the true and significant risks associated with Cook’s IVC Filters.

      150.    As a result of Defendants’ actions, Plaintiff and their prescribing

  physicians were unaware, and could not have reasonably known or have

                                          41
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.42 Page 42 of 44




  learned through reasonable diligence, that the Plaintiff had been exposed to the

  risks identified in this Complaint, and that those risks were the result of

  Defendants’ acts, omissions, and misrepresentations.

      151.    Accordingly, no limitations period ought to accrue until such time

  as Plaintiff knew or reasonably should have known of some causal connection

  between Plaintiff being implanted with a Cook IVC Filter and the harm

  Plaintiff suffered as a result.

      152.    Additionally, the accrual and running of any applicable statute of

  limitations have been tolled by reason of Defendants’ fraudulent concealment.

      153.    Additionally, Defendants are equitably estopped from asserting any

  limitations defense by virtue of their fraudulent concealment and other

  misconduct as described.

      154.    Additionally, the limitations period ought to be tolled under

  principles of equitable tolling.

                         XVII.        REQUEST RELIEF

      WHEREFORE, Plaintiff MARY A. DOUGLASS prays for relief on the

  entire complaint, as follows: Judgment to be entered against all Defendants on

  all causes of action of this Complaint, including but not limited to:

      155.    Physical pain and suffering in the past and which, in reasonable

  probability, she will continue to suffer in the future;

                                         42
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.43 Page 43 of 44




      156.    Physical impairment and incapacity in the past and which, in

  reasonable probability, she will continue to suffer in the future;

      157.    Pain, suffering and mental anguish in the past and which, in

  reasonable probability, she will sustain in the future;

      158.    Reasonable and necessary medical expenses for treatment received

  in the past and, based upon reasonable medical probability, the reasonable

  medical expenses she will need in the future;

      159.    Disfigurement in the past and which, in reasonable probability, she

  will continue to suffer in the future;

      160.    Punitive damages;

      161.    Plaintiff be awarded full, fair, and complete recovery for all claims

  and causes of action relevant to this action;

      162.    Plaintiff be awarded all appropriate costs, fees, expenses, and pre-

  judgment and post judgment interest as authorized by law on the judgments

  entered in Plaintiff’s behalf; and,

      163.    Such other relief the court deems just and proper.

                          XVIII.        JURY TRIAL

The Plaintiff respectfully requests a trial by jury in the above case as to all issues.




                                           43
Case 1:20-cv-00606-PLM-RSK ECF No. 1 filed 07/02/20 PageID.44 Page 44 of 44




This 2nd day of July 2020.        Respectfully Submitted,


                                  s/ Emily Peacock_________
                                  Emily M. Peacock (P64410)
                                  2684 West Eleven Mile Road
                                  Berkley, MI 48072
                                  Tel.248-591-2300
                                  Fax:248-591-2304
                                  epeacock@olsmanlaw.com
                                  Attorney for Plaintiff




                                    44
